Citation Nr: 1001628	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-05 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
August 1955.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned in September 
2009.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active military 
service.

2.  A current bilateral hearing loss disability is attributed 
to active service.

3.  The Veteran experienced noise exposure in service, and 
described a ringing in his ears for many years.

4. The ringing noise has been attributed to tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
        A.  Service Connection for Hearing Loss

In addition to the regulations cited above, service 
connection for certain diseases, such as an organic disease 
of central nervous system, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

	Service treatment records reflect routine noise exposure as 
the Veteran was a gunner and flew in B-29 aircraft for many 
years in active duty.  Additionally, while on active duty, he 
lived next to the runway and was exposed to noise routinely 
by virtue of his proximity to the runway.  Although no 
chronic hearing loss disorder was noted in service, noise 
exposure is conceded.

	Post service treatment records reflect treatment for hearing 
loss in May 1987 as well as a hearing aid purchase in 
February 1987.  The evidence also includes the Veteran's 
statements asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. 465, 470 (1994).  
He has indicated that he has experienced hearing loss for 
many years.  In this case, the Board finds that the Veteran's 
reported history of continued symptomatology since active 
service, both competent and credible.

Further, a January 2009 VA examination included current 
audiological results, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
40
65
80
75
85
RIGHT
30
65
80
75
80

Because the Veteran has auditory thresholds in each ear of 40 
decibels or greater in more than one of the frequencies, he 
has a current bilateral hearing loss disorder pursuant to 38 
C.F.R. § 3.385 (2009). 

Although the Board finds the January 2009 VA audiological 
examination adequate for the purpose of establishing the 
Veteran's disability, the Board assigns no probative value to 
the examiner's statement that he could not opine as to the 
etiology of the Veteran's hearing loss without resorting to 
speculation.  

The Board also finds that the remaining medical evidence 
supports a nexus between active duty service and his current 
hearing loss.  Specifically, in a September 2009 private 
audiological opinion, a board certified hearing instruments 
expert opined that the Veteran's hearing loss was a result of 
exposure to a high noise environment while on active duty and 
that "neither normal day to day noise nor age would cause 
this severe sloping hearing loss."  

That said, the Board finds no adequate basis to reject the 
private medical opinion of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  
Accordingly, the Board finds the evidence in equipoise and 
resolves doubt in the Veteran's favor.  As such, service 
connection for hearing loss is granted.  




        B.  Service Connection for Tinnitus

As previously discussed, noise exposure in service is 
conceded.  

The Veteran testified before the Board that he first noticed 
ringing in his ears in service and again when he was in his 
early 30's.  T. 6.  Although the January 2009 VA examiner 
noted that the Veteran reported that he no longer experienced 
tinnitus, the Veteran later explained at his hearing before 
the Board that he was not wearing his hearing aids when he 
had the discussion with the examiner and that he did not 
understand the question the examiner asked him.  He also 
confirmed that he did not intend to report that he no longer 
had ringing in his ears.  T. 8.  The Board finds his 
explanation credible and finds that he has a current tinnitus 
disorder.   

	The evidence also includes the Veteran's statements asserting 
continuity of symptoms.  The Board reiterates that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

	Regarding tinnitus, the Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. 465, 470 
(1994).  He has indicated that he has experienced ringing in 
his ears for many years following service.  The Board finds 
that the Veteran's reported history of continued 
symptomatology since active service, both competent and 
credible.

Although there are no private or VA nexus opinions regarding 
the Veteran's claim for tinnitus, service connection is 
warranted based on continuity of symptomatology.  As such, 
service connection for tinnitus is granted.  






ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


